SHAW, Justice
(concurring in part and concurring in the result).
. I concur in the.main opinion except as to footnote 7, as to which I concur in the result. ■ When it comes to the application of the -doctrine of standing, I do not believe that there will always be a strict binary distinction between public-law cases, in which the doctrine, applies, and private- or personal-law cases, in which it generally does not. See Ex parte BAC Home Loans Servicing, LP, 159 So.3d 31, 45 (Ala.2013) (noting, among other things, that there “ordinarily” is no question of standing where the plaintiff claims a. personal right to damages). Instead, in private-law cases generally, this Court has rejected the idea that a plaintiffs standing is implicated when he or she fails to support his or her case with supporting facts or legal theories. 159 So.3d at 46.